Name: Council Decision (EU) 2015/453 of 16 March 2015 appointing a member and an alternate member of the Governing Board of the European Agency for Safety and Health at Work for Denmark and Germany
 Type: c("Decision", "Decision_ENTSCHEID")
 Subject Matter: Europe;  business organisation;  EU institutions and European civil service
 Date Published: 2015-03-19

 19.3.2015 EN Official Journal of the European Union L 75/18 COUNCIL DECISION (EU) 2015/453 of 16 March 2015 appointing a member and an alternate member of the Governing Board of the European Agency for Safety and Health at Work for Denmark and Germany THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2062/94 of 18 July 1994 establishing a European Agency for Safety and Health at Work (1), and in particular Article 8 thereof, Having regard to the lists of candidates submitted to the Council by the Governments of the Member States and by the employees' and the employers' organisations, Having regard to the lists of members and alternate members of the Advisory Committee on Safety and Health at Work, Whereas: (1) By its Decisions of 2 December 2013 (2), of 12 June 2014 (3), of 18 November 2014 (4) and of 15 December 2014 (5), the Council appointed the members and alternate members of the Governing Board of the European Agency for Safety and Health at Work for the period ending on 7 November 2016. (2) The employees' organisation European Trade Union Confederation (ETUC) and the employers' organisation BUSINESSEUROPE have submitted nominations for two posts to be filled, HAS ADOPTED THIS DECISION: Article 1 The following shall be appointed as member and alternate member of the Governing Board of the European Agency for Safety and Health at Work for the period ending on 7 November 2016: II. REPRESENTATIVES OF EMPLOYEES' ORGANISATIONS Country Alternate member Germany Ms Susanne JASPER III. REPRESENTATIVES OF EMPLOYERS' ORGANISATIONS Country Member Denmark Ms Lena SÃBY Article 2 The Council shall appoint the members and alternate members who have not yet been nominated at a later date. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 March 2015. For the Council The President J. DÃ ªKLAVS (1) OJ L 216, 20.8.1994, p. 1. (2) Council Decision of 2 December 2013 appointing the members and alternate members of the Governing Board of the European Agency for Safety and Health at Work (OJ C 360, 10.12.2013, p. 8). (3) Council Decision of 12 June 2014 appointing the members and alternate members of the Governing Board of the European Agency for Safety and Health at Work for Lithuania and Malta (OJ C 182, 14.6.2014, p. 14); Council Decision of 12 June 2014 appointing the members and alternate members of the Governing Board of the European Agency for Safety and Health at Work for France (OJ C 186, 18.6.2014, p. 5). (4) Council Decision of 18 November 2014 appointing a member and an alternate member of the Governing Board of the European Agency for Safety and Health at Work for Latvia (OJ C 420, 22.11.2014, p. 6). (5) Council Decision of 15 December 2014 appointing a member of the Governing Board of the European Agency for Safety and Health at Work for Germany (OJ C 453, 17.12.2014, p. 2).